DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered. Claims 1-9, 11-12, and 14 are pending. Claims 1-8 have been withdrawn due to an earlier restriction requirement. Claims 10 and 13 have been canceled. Claim 14 is new.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (US20140045037) hereinafter Nishikawa, in view of Fukukawa et al., (EP2784869A1, cited in IDS dated 06/01/2018) hereinafter Fukukawa, and Kimura (US20160285140) hereinafter Kimura, and further in view of Chan (US 20180138478), hereinafter Chan. 
Regarding Claims 9 and 14, Nishikawa discloses a battery pack (Nishikawa [0002]), comprising a plurality of cylindrical shaped cells “40” (Nishikawa [0051]), the plurality of cylindrical cells “40” (Nishikawa [0051], see also Fig. 1B), including exterior cells arranged at an outer periphery as outermost cells from among plurality of cylindrical cells (See Annotated Fig. 1B, “Exterior cells”) and interior cells 

    PNG
    media_image1.png
    315
    404
    media_image1.png
    Greyscale

Annotated Portion of Nishikawa Fig. 1B, showing arrangement of cells “40”
Nishikawa further discloses a first electrode plate “10” connected to the one electrode of the cells (Nishikawa [0047]), reading on a first metal panel, connected to the upper portion of the plurality of cylindrical cells (Nishikawa Fig. 1B), and a second electrode plate “60”, reading on a second metal panel, connected to a lower portion of the plurality of the cylindrical cells (Nishikawa [0047], see also Fig. 1B), and a holder “80-1” (Nishikawa Fig. 5A) configured to surround an outer side surface of the plurality of cylindrical cells as a whole by encircling the plurality of cylindrical cells at the exterior cells (Nishikawa Fig. 5A, “80-1” encircles the group of batteries “40” as a whole at the exterior cells) and to fix the plurality of the cylindrical cells to the lower portion of the second metal panel, since the cells are fixed in relation to the second metal panel “60” (Nishikawa Fig. 1B). Nishikawa further discloses wherein the battery pack also includes a heat dissipating component (Nishikawa [0011]) for absorbing heat generated from the plurality of cylindrical cells. However Nishikawa does not explicitly disclose wherein the first and second metal panels are welded to the cylindrical cells, the battery pack comprises an upper end cover provided above the plurality of cylindrical cells to protect the inside of the battery pack, or a lower end cover positioned below the second metal panel and the holder to form a lower end portion of the battery pack such that the first metal panel is positioned below the upper end cover, or that it comprises a heating component for applying heat to the plurality of cylindrical cells attached 
In a similar field of endeavor as it pertains to temperature control systems for battery packs (Fukukawa [0003]-[0004]) with cylindrical cells (Fukukawa [0024]), Fukukawa teaches a battery pack (Fukukawa abstract) comprising heat-radiating plates “14” that serve as heat sinks (Fukukawa [0038]), thus reading on a heat dissipating component for absorbing heat generated from a plurality of battery cells, and a heating element in contact with the surface of battery cells (Fukukawa [0036]), thus reading on a heating component for applying heat to the plurality of battery cells, the plurality of battery cells “1” being cylindrical (Fukukawa [0024]), the battery pack comprising: 
a top half heat-radiating sub-case “11” of outer case “4” (Fukukawa Fig. 5, [0021]) reading on an upper end cover provided above the plurality of cylindrical cells to protect the inside of the battery pack; 
a first lead plate “5” (Fukukawa [0031]), made of metal (Fukukawa [0033]), synonymous to the first electrode plate “10” of Nishikawa, positioned below the upper end cover (Fig. 7, top lead plate “5”), because “5” is at the top of the plurality of battery cells, which then goes inside outside case “4”(Fukukawa [0031]), that is welded to the plurality of cell terminals (Fukukawa [0022]); 
a second metal lead plate “5” (Fukukawa [0031], [0033], Fig. 7 bottom lead plate “5”) synonymous to the second electrode plate “60” of Nishikawa, that is welded to the plurality of cell terminals (Fukukawa [0022]); 
and a bottom connecting sub-case “12”, (Fukukawa [0021]) reading on a lower end cover, positioned below the second metal panel and the holder to form a lower end portion of the battery pack (Fukukawa Fig. 5) because sub case “12” forms bottom half of case, enclosing battery cell holder “2”, with a sealing gasket “13” (Fukukawa [0021]) to create a water-tight seal (Fukukawa [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bottom and top heat radiating sub-case taught by Fukukawa to the battery pack of Nishikawa, such that the battery pack comprises an upper end cover provided above the plurality of cylindrical cells to protect the inside of the battery pack, where the heat dissipating component is attached between the upper end cover and the first metal panel, and a lower end cover positioned below the second metal panel and the holder to form a lower end portion of the battery pack such that the first metal panel is positioned below the upper end cover, in order to create a water-tight seal to protect the battery cells within. 
Nishikawa and Fukukawa both teach a heating component. However, Nishikawa in view of Fukukawa are silent regarding the location of the heating component between the second metal panel and the lower end cover.
In a similar field of endeavor as it pertains to a battery pack comprising a plurality of cylindrical cells and a heater (Kimura Abstract), Kimura teaches a battery pack having a heater “33” (Kimura [0048]) disposed between the bus bar assembly “30” (Kimura Fig. 4), which is analogous to the second metal panel of Fukukawa, and the bottom plate “11a” of outer casing “11” (Kimura [0034]), analogous to the lower end cover. Kimura further discloses that this type of heater in this layout is able to suppress variation in temperature among the cylindrical batteries, and also configure the battery pack to be compact (Kimura [0048]). Furthermore, Kimura desires that the heater is configured such that convection occurs in the battery chamber (Kimura [0014]), and since heat rises, the hotter air moves up as indicated by the direction of the arrows in Kimura Fig. 4 (Kimura [0047], Fig. 4) and accordingly, reduces temperature variation between battery cells (Kimura [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to put the battery heater disclosed by Modified Nishikawa between the holder and the lower end cover 
Nishikawa is silent regarding the heating and heat-dissipating elements being electrically connected to the first and second metal panel. Fukukawa further teaches wherein the heating element is connected to a control circuit on the circuit board “6” to turn the heating element on and off (Fukukawa [0036]), which reads on a battery management system, where the circuit board “6” is electrically connected to each the first and second metal panel (Fukukawa [0034], see also Fig. 5) and can measure and adjust the temperature using temperature sensors to measure the internal temperature of the battery pack (Fukukawa [0035]), reading on Claim 14, and further the heating element is electrically connected to the second metal panel. However, Fukukawa does not disclose wherein the first metal panel is electrically connected to the heat dissipating component. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Nishikawa to include a battery management system such that the heating element is electrically connected to the second metal panel and the battery management system as taught by Nishikawa in order to monitor and control the internal temperature of the battery pack.  
In a similar field of endeavor as it pertains to thermal control systems for batteries (Chan [0019]), Chan teaches a similar system that uses a liquid cooled system (Chan [0026]), wherein the liquid is in a metallic tube to conduct heat from the battery cell and is electrically connected with the bus bar and a battery management system (Chan [0026]) in order to remove or add heat to keep the battery cell within an optimal operating temperature range (Chan [0026]), which is the same benefit as the battery management system of Fukukawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Nishikawa to further include a liquid cooled coolant system that is electrically connected to the battery management system and the bus bar as taught by Chan, in order to measure and control 
Regarding Claim 11, Modified Nishikawa discloses all of the claim limitations as set forth above. Nishikawa does not explicitly disclose wherein the electrode plates “10”, “60” have high thermal conductivities. Fukukawa further teaches wherein the first and second lead plates “5”, are metal panels with “high superior thermal conductivity” (Fukukawa [0033]) thus reading on “high thermal conductivities”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the electrode plates of Nishikawa are made of a suitable electrically and thermally conductive material, as taught by Fukukawa in order to provide good thermal conductivity for better temperature control.
Regarding Claim 12, Modified Nishikawa discloses all of the claim limitations as set forth above. Fukukawa teaches a heat-radiating plate “14” (Fukukawa [0038]) as part of the case “11”, that is used as a heat dissipating component, since it acts as a heat sink (Fukukawa [0038]), thus reading on a heat-dissipating pad. Fukukawa discloses the battery assembly may contain a heater in order to adjust the internal temperature of the battery given temperature (Fukukawa [0036]), but is silent to the specific type (heating pad, a heating wire, a liquid heater, or a metal heater) used for the heating component. 
Kimura further teaches a battery pack having the heater “33” (Kimura [0048]) such as a heat wire (Kimura [0041]) is used for the heating component.
Chan further teaches wherein the heat dissipating component is a liquid cooler (Chan [0026]).

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 09/22/2020, with respect to the rejection of claim 9 under 35 U.S.C. 103 over Nishikawa in view of Fukukawa have been fully considered and are persuasive, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayles et al., (US20180261804) teaches a similar battery assembly comprising a heater and a heat dissipating component (Bayles [0035], [0005]).
Scheucher (US20120092018) teaches a battery pack with a temperature control system where the heater “701” is electrically connected to a bus bar “706” (Scheucher [0076], Fig. 8) and a circuit board controller (Scheucher [0074]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIRSTEN B TYSL/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722